FILED
                           NOT FOR PUBLICATION
                                                                           JUN 07 2019
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


DYONDRA D. GLASPY,                               No.     17-35960

              Plaintiff-Appellant,               D.C. No. 2:17-cv-00013-JLR

 v.
                                                 MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

              Defendant-Appellee.


                    Appeal from the United States District Court
                       for the Western District of Washington
                     James L. Robart, District Judge, Presiding

                             Submitted June 5, 2019 **


Before: FARRIS, TROTT, and SILVERMAN, Circuit Judges

      Dyondra Glaspy appeals the district court’s order affirming the Social

Security Administration’s denial of disability benefits. We have jurisdiction

pursuant to 28 U.S.C. § 1291. We review the district court’s order de novo and the

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
agency’s decision for substantial evidence or legal error. Garrison v. Colvin, 759
F.3d 995, 1009 (9th Cir. 2014). We affirm.

      The ALJ properly assessed physical residual functional capacity by

determining how long Glaspy could perform physical functions, including sitting,

in an eight hour day. See 20 C.F.R. § 404.1545. The regulations do not require

that the ALJ incorporate Americans with Disabilities Act (ADA) accommodations

into the assessment. Id. Nor do the regulations require that the ALJ consider

reasonable accommodation to determine whether work exists in the national

economy at step five of the sequential evaluation. Id. § 404.1566. The ALJ

properly applied the law by holding that ADA accommodation was not relevant to

determine whether Glaspy could perform other work at step five of the sequential

evaluation. Id.; Cleveland v. Policy Mgmt. Sys. Corp., 526 U.S. 795, 803 (1999)

(contrasting the ADA with Social Security disability and explaining that the

agency does not consider ADA reasonable accommodation when it determines

disability); Johnson v. Oregon, 141 F.3d 1361, 1366 (9th Cir. 1988) (same); SSR

11-2P § D (1)(e), 2011 WL 4055665 (Sept. 12, 2011).1

      AFFIRMED.



      1
      Because this legal issue is dispositive, we decline to consider the alternative
arguments made by Glaspy.
                                          2